DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 03 March 2021.
Claims 1-3 and 5-13 have been amended.
Claims 1-16 and 19-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
As an initial note Applicants’ arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  
Applicants’ arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Here, Applicants are only refuting some of the drawings or figures cited, not the associated text or other portions of the reference cited.  Applicants also simply argue that the Ye reference does not describe the claimed invention, as recited in claim 2, by only refuting some of the cited aspects.  
Applicants argue that the Athsani reference does not describe or suggest the newly added limitations of presenting and receiving the option to deliver a reporter to the event; however the Examiner respectfully disagrees.  Athsani’s entire system allows “The request is dynamically matched to one or more generating users who have expressed intentions for recording the live event.  The generating users are associated with one or more capturing devices that are configured to record the live event based on the recording preferences of the request.  The request is then forwarded to the matched one or more generating users for recording the live event.  User interactions at the recordings are monitored and fed 
Applicants’ again argue that the Athsani reference does not disclose the geographically mapping as currently amended; however the Examiner respectfully disagrees.  Athsani not only discloses a geographical map for the events but also can display a fully functional heat map of popular events (Athsani Fig. 1A-1B, Fig. 3B, Fig. 13, ¶9, ¶27, ¶50, ¶67, ¶72 and ¶87).  Specifically, as previously cited, Athsani is able to “Additionally, the multimedia content may be searched, filtered and dynamically managed to automatically switch from one live multimedia feed to another depending on preferences, popularity, importance and interests of CUs and GUs, and/or the location and/or time of capture, and/or 
In response to Applicants’ arguments that Ye does not describe the adjustment features of claim 2, the Examiner respectfully disagrees and notes that the entirety of Ye is discussing the ability to control (i.e. adjust) the media being captured for display by either the integrated sensors, or by input from the user (Ye ¶9-¶10).  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the optical sensor system is configured to capture media for providing a 360 degree view of the first happening using a plurality of cameras and wherein the reporter entity parameter comprises capture of a 360 degree view of the first happening, wherein the presenting the representation comprises presenting the 360 degree view of the first happening captured by the reporter entity, and wherein the method further comprises facilitating adjustment of the 360 degree view of the first happening provided by the media for providing the 360 degree view based on motion sensor data from a motion sensor of the user device” which is unclear as the “media” is to be captured but then is also providing the 360 degree view for adjustment.  It is unclear as to whether or not the “media” is the same in each aspect of the claim.  
Claim 3 is rejected under the same rationale, and for failing to remedy the deficiencies of claim 2.  
Claim 4 recites “presenting an interface for happening submission to the user at the mobile application of the user device; and receiving a submission through the interface for happening submission from the user wherein the happening parameter is determined based at least in part on the submission” which is unclear as the “happening(s)” of claim 1 are a plurality of happenings, first happening, and second happening.  It is unclear and indefinite as to whether this “happening” is a new happening, or one of the happenings from which the claim depends.  
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 5, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Athsani et al. (US PG Pub. 2009/0148124) further in view of Kedenburg (US PG Pub. 2018/0146217).

As per claims 1 and 12, Athsani discloses a method for presenting a media representation of a happening, the method comprising (method, system, Athsani ¶14-¶15):
generating and presenting, through a first user interface screen of a mobile application executing on a user device of a user, a geographical map of a plurality of happenings wherein the plurality of happenings are identified based upon happening-related data provided by one or more third parties through one or more remote computing systems and further presenting first happening parameters corresponding to a first  happening of the plurality of happenings and a second happening parameters correspond to a second happening of the plurality of happenings,, wherein the first happening parameters and the second happening parameters are respectfully graphically overlaid on the geographical map at a first location corresponding to the first happening and a second location corresponding to the second happening  (interactive map, Athsani Fig. 1A-1B, Fig. 3B, Fig. 13, ¶9, ¶27, ¶50, ¶67, heat map and point of attention indicator, ¶72 and ¶87) 
the presenting happening parameters including presenting a happening parameter of the first happening parameters wherein the happening parameter comprises a human density parameter, the human density parameter being presented through a human density heat map at the geographical map wherein the human density parameter indicates at least one of a presence and a popularity of the first happening (The computer network, thus, enables a GU 200 to capture and transmit multimedia content from anywhere in the world to the CUs 300 through the feedback mechanism and the CUs 300 have the ability to hone in on any specific event or data or combination of different events and data in the world through the feedback mechanism, Athsani ¶54; GU discovery process, ¶63-¶67; heat map and point of attention indicator, ¶72, ¶87, and ¶95);
presenting the first location, a time period, and a topic for the first happening simultaneously with presenting the human density parameter through the human density heat map (event stats, location, time, Athsani Fig. 12; see also ¶11, ¶49-¶50, ¶68, and ¶81);
presenting, through the user interface of the mobile application, a reporter entity parameter relating to the capture of the first happening by a reporter entity during a time period associated with occurrence of the first happening, at the first location, wherein the first location is remote from a user location of the user (The request is dynamically matched to one or more generating users who have expressed intentions for recording the live event.  The generating users are associated with one or more capturing devices that are configured to record the live event based on the recording preferences of the request.  The request is then forwarded to the matched one or more generating users for recording the live event.  User interactions at the recordings are monitored and fed back to the generating users for further refining the recordings, Athsani Abstract, GU generating users, ¶19; the stream management module 400-A receives an initial request from the consuming users (CUs) 300 for specific real-time multimedia content and searches the network to identify a plurality of generating users (GUs) 200 that are capable of providing the requested multimedia content, ¶59);
presenting, through the user interface of the mobile application, a selectable option for delivery of the reporter entity to the first happening (The request is dynamically matched to one or more generating users who have expressed intentions for recording the live event.  The generating users are associated with one or more capturing devices that are configured to record 
receiving, through the user interface of the mobile application, user input selecting the selectable option for the delivery of the reporter entity to the first happening wherein the reporter entity is equipped with an optical sensor system for capturing views of the first happening for uploading to an online platform and wherein sending of the reporter entity to the first location of the first happening, for the capture of the first happening during the time period associated with the occurrence of the first happening, is based upon at least one of: (1) an aggregate interest in the first happening among users of the mobile application on other devices and (2) an aggregate amount of redemptions relating to the first happening (receive a request for recording an event, Athsani ¶17 and ¶107; the stream management module is configured to process requests and multimedia content by at least one of validating, retrieving, indexing, formatting or presenting multimedia content to the receiving devices based on search preference and the feedback management module is configured to instrument rendering of multimedia content at the receiving 
receiving, at the mobile application, an indication of a delivering of the reporter entity to the first happening (The personalized composite stream is then forwarded to the requesting CU.  The requesting CU may opt to receive the recording in real-time or may request that the recording be delivered to a location that is accessible by the corresponding receiving device.  In one embodiment, the recording is stored in a storage on the receiving device from where the information can be retrieved and rendered at the receiving device.  In one embodiment, the CU's receiving device may be provided with an "Alert" mechanism to notify the CU when a recording is available based on the preferences set by the CU, Athsani ¶170);
presenting, through a second user interface screen of the mobile application, a representation of the first happening wherein the representation is provided to the mobile application of the user device by the online platform (Fig. 12 showing the point of attention indicator, cameras at the event, viewers, and mixers, Athsani ¶71-¶72; see also Fig. 15 and ¶73).
Both the Athsani and Kedenburg references are analogous in that both are directed towards/concerned with providing and enhancing live videos of events.  Athsani discloses the ability to determine heat maps for events but does not expressly disclose that the human density parameter(s) are determined by applying artificial intelligence to data associated with the first happening parameters and the second happening parameters using one or more happening parameter models, and wherein the happening parameter models are trained by historic data associated with the first happening parameters and the second happening parameters.
However, Kedenburg teaches are determined by applying artificial intelligence to data associated with the first happening parameters and the second happening parameters using one or more happening parameter models, and wherein the happening parameter models are trained by historic data associated with the first happening parameters and the second happening parameters (affinity coefficient for users’ using machine-learning algorithms, Kedenburg ¶140-¶143; A coefficient may be used when generating or presenting any type of objects to a user, such as advertisements, search results, news stories, media, messages, notifications, or other suitable objects.  The coefficient may also be utilized to rank and order such objects, as appropriate.  In this way, social networking system 902 ay provide information that is relevant to user's interests and current circumstances, increasing the likelihood that they will find such information of interest, ¶146).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Kedenburg’s method of affinity coefficients to present content to users in Athsani’s system to improve the system and method with reasonable expectation that this would result in an event streaming management system that could retrieve and analyze data from a social network to provide more interesting content to users.  
The motivation being that due to the technical limitations and shortcomings of conventional video editing systems, conventional video broadcasts often result in plain video that does little to engage viewers.  Moreover, plain video often fails to provide relevant information to better understand context or circumstances a video broadcast.  Accordingly, and as a result of special effects and enhancements to TV and movies, plain video broadcasts often appear boring, unoriginal, an unengaging to most viewers.  Accordingly, conventional systems for broadcasting live videos have a number of disadvantages (Kedenburg ¶4). 

As per claim 4, Athsani and Kedenburg disclose as shown above with respect to claim 1.  Athsani further discloses presenting an interface for happening submission to the user at the mobile application of the user device; and receiving a submission through the interface for happening submission from the user wherein the happening parameter is determined based at least in part on the submission (receive a request for recording an event, Athsani ¶17).

As per claim 5, Athsani and Kedenburg disclose as shown above with respect to claim 1.  Athsani further discloses receiving, from the user through the mobile application of the user device during the time period associated with the occurrence of the first happening, user-generated content associated with the first happening; and presenting, during the time period associated with the occurrence of the first happening, the user-generated content simultaneously with presentation of the representation of the first happening to an additional user (receive feedback so GUs can make appropriate adjustments, Athsani ¶51; The multimedia content processed and published by the feedback mechanism maybe in the form of a single feed, composite feeds and/or feeds that are mixed or re-mixed.  In this embodiment, the CUs and GUs interact in a peer-to-peer fashion, ¶55; see also ¶128).

As per claims 10 and 13, Athsani and Kedenburg disclose as shown above with respect to claims 1 and 12.  Athsani further discloses wherein the delivery of the reporter entity to the first location of the first happening is further based upon one or more other reporter entity parameters, the one or more other reporter entity parameters including preferences for delivery locations to be sent to, preferences for types of happenings to capture, and preferences associated with temporal indicators (The request is dynamically matched to one or more generating users who have expressed intentions for recording the live event.  The generating users are associated with one or more capturing devices that are configured to record the live event based on the recording preferences of the request.  The request is then forwarded to the matched one or more generating users for recording the live event.  User interactions at the recordings are monitored and fed back to the generating users for further refining the recordings Athsani Abstract and ¶17; wherein Additionally, the FE 400 coordinates the request from a CU and facilitates identifying a set of GUs to service the CU's request.  For instance, the CU may select a location within an MBI that does not contain a GU and the FE feedback management module will facilitate a real-time call to the closest set of GUs within a limited geo-threshold of the location identified by the CU for a potential change of multimedia content.  The FE 400 sends a real-time communication to the set of GUs and .

As per claim 11, Athsani and Kedenburg disclose as shown above with respect to claim 1.  Athsani further discloses wherein the first happening comprises a virtual event and wherein the reporter entity parameter relates to facilitating real-life capture of the virtual event at a virtual happening location associated with the virtual happening (When there are no GUs having expressed interest in recording, the matching manager matches the request to one or more GUs with profile that match information within the request.  The matched GUs record the live event and the multimedia content of the recorded live event is transmitted to the EMED.  The PFM within the EMED is configured to receive the multimedia content for the live event, transmit raw multimedia content or generate one or more composite streams to personalize the recordings and transmit the composite stream of multimedia content for the live event for rendering at corresponding receiving devices of consuming users, Athsani ¶19; receive feedback so GUs can make appropriate adjustments, ¶51).

As per claim 14, Athsani and Kedenburg disclose as shown above with respect to claim 12.  Athsani further discloses receiving, from the first user through the user device, user-generated content associated with the happening; and presenting the user-generated content simultaneously with presentation of the representation of the happening to an additional user (receive feedback so GUs can make appropriate adjustments, Athsani ¶51; The multimedia content processed and published by the feedback mechanism maybe in the form of a single feed, composite feeds and/or feeds that are mixed or .

Claims 2-3 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Athsani et al. (US PG Pub. 2009/0148124) and Kedenburg (US PG Pub. 2018/0146217), further in view of Ye et al. (US PG Pub. 2011/0157231).

As per claims 2 and 15, Athsani and Kedenburg discloses as shown above with respect to claims 1 and 12.  The combination of Athsani and Kedenburg do not expressly disclose wherein the optical sensor system is configured to capture media for providing a 360 degree view of the first happening using a plurality of cameras and wherein the reporter entity parameter comprises capture of a 360 degree view of the first happening, wherein the presenting the representation comprises presenting the 360 degree view of the first happening captured by the reporter entity, and wherein the method further comprises facilitating adjustment of the 360 degree view of the first happening provided by the media for providing the 360 degree view based on motion sensor data from a motion sensor of the user device.
However, Ye teaches wherein the optical sensor system is configured to capture media for providing a 360 degree view of the first happening using a plurality of cameras and wherein the reporter entity parameter comprises capture of a 360 degree view of the first happening, wherein the presenting the representation comprises presenting the 360 degree view of the first happening captured by the reporter entity, and wherein the method further comprises facilitating adjustment of the 360 degree view of the first happening provided by the media for providing the 360 degree view based on motion sensor data from a motion sensor of the user device (360 full view of media content, Ye ¶39; see also ¶9-¶10 and Fig. 3-7).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Ye’s method of controlling media content on a portable device in Kedenburg and Athsani’s system to improve the system and method with reasonable expectation that this would result in an event streaming management system that could retrieve and analyze data from the portable electronic device capturing the media.  
The motivation being that there is a need for improved control of portable devices, for the new 

As per claim 3, Athsani, Kedenburg, and Ye disclose as shown above with respect to claim 2.  Ye further teaches wherein the reporter entity parameter describes feasibility of the capture of the 360 degree view of the first happening (control apparatus with integrated modules, Ye ¶27).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Ye’s method of controlling media content on a portable device in Kedenburg and Athsani’s system to improve the system and method with reasonable expectation that this would result in an event streaming management system that could retrieve and analyze data from the portable electronic device capturing the media.  
The motivation being that there is a need for improved control of portable devices, for the new generation smart mobile electronic devices, such as the smart mobile phones, the smart PDA, smart portable electronic GPS device, etc., the feeling of friendly and easy-operating can be very important to the users while the users may operate such new generation smart portable electronic devices under various operation conditions (Ye ¶5).

As per claim 16, Athsani, Kedenburg, and Ye disclose as shown above with respect to claim 15.  Ye further teaches wherein the reporter entity parameter describes optical sensor equipment accessible by the reporter entity 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Ye’s method of controlling media content on a portable device in Kedenburg and Athsani’s system to improve the system and method with reasonable expectation that this would result in an event streaming management system that could retrieve and analyze data from the portable electronic device capturing the media.  
The motivation being that there is a need for improved control of portable devices, for the new generation smart mobile electronic devices, such as the smart mobile phones, the smart PDA, smart portable electronic GPS device, etc., the feeling of friendly and easy-operating can be very important to the users while the users may operate such new generation smart portable electronic devices under various operation conditions (Ye ¶5).

Claims 6-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Athsani et al. (US PG Pub. 2009/0148124) Kedenburg (US PG Pub. 2018/0146217), further in view of Abrams (US PG Pub. 2009/0210271).

As per claims 6-8 and 19-20, Athsani and Kedenburg disclose as shown above with respect to claims 1 and 12.  The combination of Athsani and Kedenburg do not expressly disclose wherein at least one happening parameter of the first happening parameters comprises a user saving parameter describing a difference between attending the first happening and delivering the reporter entity to the first happening, wherein the user saving parameter comprises at least one of a monetary saving, a time saving, and a travel distance saving, the method further including presenting the happening parameter comprises presenting the at least one happening parameter by  presenting the at least one of the monetary saving, the time saving, and the travel distance saving to the user at the mobile application of the user device associated with the user wherein the user saving parameter comprises the monetary saving, wherein the monetary saving is associated with a monetary cost of the happening, and wherein the presenting the at least one happening parameter comprises presenting the monetary saving to the user at the mobile application of the user device associated with the user; wherein the user saving parameter further comprises the travel distance saving, wherein the travel distance saving associated with a distance between the happening location and the user location, and wherein the presenting the at least one happening parameter comprises simultaneously presenting the monetary saving and the travel distance saving to the user at the mobile application of the user device associated with the user.
However, Abrams teaches wherein at least one happening parameter of the first happening parameters comprises a user saving parameter describing a difference between attending the first happening and delivering the reporter entity to the first happening, wherein the user saving parameter comprises at least one of a monetary saving, a time saving, and a travel distance saving, the method further including presenting the happening parameter comprises presenting the at least one happening parameter by  presenting the at least one of the monetary saving, the time saving, and the travel distance saving to the user at the mobile application of the user device associated with the user wherein the user saving parameter comprises the monetary saving, wherein the monetary saving is associated with a monetary cost of the happening, and wherein the presenting the at least one happening parameter comprises presenting the monetary saving to the user at the mobile application of the user device associated with the user; wherein the user saving parameter further comprises the travel distance saving, wherein the travel distance saving associated with a distance between the happening location and the user location, and wherein the presenting the at least one happening parameter comprises simultaneously presenting the monetary saving and the travel distance saving to the user at the mobile application of the user device associated with the user (determining one or more savings based in part on hypothetical travel distances of each user to a meeting location wherein the one or more savings is selected from the group consisting of: an air emission savings, a cost savings, and a productivity savings; and displaying the one or more savings to at least one of the users, Abrams ¶6, report, ¶43 and display, ¶48; return on investment, ¶46; IP address of leader, ¶27; distance from participant to session leader, ¶30) (Examiner notes that the combination only needs to calculate the savings of the CU of Athsani as the GU would already be attending the event at no cost).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Abrams’ method of quantitative travel avoidance in Kedenburg and Athsani’s system to improve the system and method with reasonable expectation that this would result in a live event streaming management system that could retrieve and analyze data that is able to determine 
The motivation being that there as concern for protection of the environment grows, the importance of companies showing responsible stewardship of the environment increases dramatically.  Thus, methods which reduce and/or account for the reduction in air emissions and pollutants are desirable in that they allow companies to demonstrate their commitment to protecting the environment.  Additionally, it is desirable to account for the environmental impact of various alternative actions to allow consumers to evaluate possible courses of action.  As one example, consumers may be faced with a choice of traveling to a distant location for a training program, meeting, seminar, or class.  By accounting for the environmental impact of alternatives such as using web conferencing instead of physical transportation, a consumer may be influenced to opt for web conferencing to aid in protecting the environment by foregoing physical transportation to a location.  Additionally, by determining and accounting for the environmental impact of various courses of action, companies can demonstrate their positive impact on the environment by their selection and accounting of environmentally preferred choices (Abrams ¶3). 

As per claim 9, Athsani, Kedenburg, and Abrams discloses as shown above with respect to claims 7.  While Athsani does disclose the ability to compensate users for the broadcast of content on behalf of the other users (Athsani ¶120) which reads upon the instant determining of the cost for facilitating the capture of the first happening during the time period associated with the occurrence of the first happening, which is based upon the savings as taught by Abrams above in claim 7, Athsani, Kedenburg, and Abrams do not expressly disclose that the cost is a wherein the user input comprises a digital token redeemable towards a digital token cost.
  However, the Examiner asserts that the data identifying the compensation (monetary vs. token) is simply a label for the components and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., a digital token) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Furthermore, under MPEP 2144.04, any differences related merely to the meaning and .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629